
	
		II
		110th CONGRESS
		1st Session
		S. 2022
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Johnson (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Conrad, Mr.
			 Baucus, Mr. Tester, and
			 Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit the closure or relocation of any county
		  office of the Farm Service Agency until at least one year after the enactment
		  of an Act to provide for the continuation of agricultural programs for fiscal
		  years after 2007.
	
	
		1.Prohibition on closure or
			 relocation of Farm Service Agency county officesThe Secretary of Agriculture may not close
			 or relocate any county or field office of the Farm Service Agency until at
			 least one year after the date of the enactment of an omnibus law to provide for
			 the continuation of agricultural programs for fiscal years after 2007 unless
			 such office, for 180 consecutive days during the two-year period ending on such
			 date of enactment, had zero employees.
		
